Case 4:18-cr-00263-JGZ-JR Document 163 Filed 03/04/20 Page/1 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_
__-L_.. FILED LonGen |:
RECENFD _____= COPY
UNITED STATES DISTRICT COURT wan
DISTRICT OF ARIZONA 4 2020
CLERK 5. DISTRICT COURT
United States of America, BY, ees pepury|
PLAINTIFF,
CR 18-00263-TUC-IGZ (JR)
VS.
UNSTIPULATED

Robert Francis Krebs EXHIBIT LIST
DEFENDANT.

PRESIDING JUDGE COURTROOM DEPUTY COURT REPORTER

Jennifer G. Zipps Selina Coronado Aaron LaDuke

TRIAL DATE(S) PLAINTIFF ATTORNEY(S) DEFENDANT ATTORNEY(S)

March 2, 2020 @ 9:00 a.m. Raquel Arellano J. Leonardo Costales

Christine A. Melton Gregory Berger
PLENO. | DFTNO. | DATE ADMITTED EXHIBIT
1 A } } Certificate of Insurance for Pyramid Federal Credit Union
3 29CO | dated 10/28/19, issued by National Credit Union Administration, #826
2 2/3 / Copy of National Credit Union Administration insurance certificate,
202) | 4407

8 ‘| Photo — Pyramid Federal Credit Union NCUA Insurance plaque, #1052

14 3/2 | 25720 | Pyramid Federal Credit Union’s photocopy of bait bills. #1242

15a - 3/zfe6z20 | Photo array, defendant’s photo #3, signed by A.M., #1249

15b 3/ 2 fr» 20 | Photo array, defendant’s photo #3 signed by K.A., #1250
| 15c 3/2 [2020 | Photo array, photo # 1, #1252

15d 3/2. /2.02. o | Photo array, photo # 2, #1253

15e 3/2/2.02» | Photo array, photo # 4, #1254

15f 3/2. [> ozo | Photo array, photo #5, #1255

15g 3/2/2020 | Photo array, photo # 6, #1256

16a Admonition form signed by A.M., #884

16b Admonition form signed by K.A., # 883

17 3/2 / 2.020 | Copy of Teller Summary Report (bank audit sheet) — AM, #405

18 3/2 / 2° 20 | Copy of Teller Summary Report (bank audit sheet) — KA, #404

28 o/ a/ 2.020 | Map — Aerial of Flamingo Suites, #1018

“|. 29 3/ 3/- 2020 | Grey sweater from Robert Francis Krebs (day of arrest)

30 2/2 /: 2020| Maroon shirt

31 3/3/2022 Black pants with white stripes (day of arrest)

32 3/ 3/2030 Sport Coat

 

 

é
Case 4:18-cr-00263-JGZ-JR Document 163 Filed 03/04/20 Page 2 of 5
EXHIBIT LIST CONTINUED

 

United States of America v. Robert Francis Krebs

 

 

CR 18-00263-TUC-JGZ(IR) _ | pg. 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ptrno__| prrno._| pate apMirrep EXHIBIT
33 Adidas shoes
34 2/3 / 2.022 | Prescription eyeglasses from Robert Francis Krebs (day of arrest)
35 Bf 3/ 2.02.0 | Sunglasses
36 a4 / 2070 | Black cap
47 2/3/>62| BB Gun
‘| 48 2/4 /22Z2| Black Shoulder bag
"| 49 3/3/ 202.0 | Black Bag (smaller)
50 2/2 /zoz0| Brown Leather bag
51 Green Spiral Notebook.
52a 3f2, l 2770 | Green Spiral Notebook page, #867
52b 3/ 2>/ 2020] Green Spiral Notebook page, #868
52c >/ 2 [2020 Green Spiral Notebook page, #835
357 33/25 ZO | Prepaid Visa Cards and Receipt
58 3/3 [2020 | $6224 cash
59 3/3/202d| $50 Bait Bill
60 2/3/2022 | $170 cash
61 2/2,/207.0| $305 cash
65 3f 4% / 2.020) | Photocopy — Robert Francis Krebs Florida identification card, #155
66 2/2 [2920 Diagram — Flamingo Suites, #432
| 67a 4/3/2520 | Flamingo Suites invoice, #480
67b of > [ 2.070) Flamingo Suites invoice, #482
68 Bf; 3/; 2.0720 | Photocopy of business card “Paralegal Extraordinaire”, #435
69 Photocopy — Defendant’s Florida identification card, found in Robert
Krebs’ wallet, #1246
70 2 / e020 Photocopy — Defendant’s Suntran/Sunshuttle pass, found in Robert
Krebs’ wallet, #1244
71 Photocopy — Flamingo Suites business card in ert ,
23 /, ZO2O wallet, 41943 ° Found in Robert Krebs
72 Photocopy — Receipt for haircolor, found in Robert Krebs’ wallet,
Epire Beauty Schools, dated 1/5/18, #1245
173 2/2,/2¢720 | Diagram — Sears at Tucson Mall, #1007
85 3 / f/- 2020 | Advice of Rights, signed by Robert Francis Krebs on 1/23/18
86 4 y 4/20 Video Recording — 1/23/18 FBI interview of Robert Francis Krebs,
‘20 | redacted
86a , Transcript — 1/23/18 interview of Robert Krebs (redacted)
(for identification), #324-265

 

 
Case 4:18-cr-00263-JGZ-JR Document 163 Filed 03/04/20 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT LIST CONTINUED

United States of America v. Robert Francis Krebs CR 18-00263-TUC-IGZUR) | pg. 3

PLF NO. | DFT NO. DATE ADMITTED EXHIBIT

88 Photo — Side view of Robert Francis Krebs taken at FBI on 1/23/2018,
#1005

89 Photo — Front view of Robert Francis Krebs taken at FBI on 1/23/2018,
#1006

9la Certified Arizona pen pack (redacted copy) (for identification), #1073-
1087

91b Certified Arizona pen pack (for identification), #1073-1087

92a Certified Florida pen pack (redacted copy) (for identification), #1088-
1149

92b Certified Florida pen pack (for identification), #1088-1149

93 Psychological Report of Bennett Blum, M.D.

94 | Recording — body camera footage of University of Arizona police,
dated 12/8/17 (redacted)

95 Transcript ~ 1/12/18 interview of A.M. (redacted) (for identification),
#624-652

96 Transcript — 1/17/18 interview of A.M. (redacted) (for identification),
#803-821

97 Transcript — 1/12/18 interview of K.A. (redacted) (for identification),
#668-694

98 Transcript — 1/17/18 interview of K.A. (redacted) (for identification),
#653-667

99 Transcript — 1/12/18 interview of C.V. (redacted) (for identification),
#747-758

100 Transcript — 1/17/18 interview of Suzanne LeAnna (redacted)
(for identification), #726-746

101 Transcript ~ 1/13/18 interview of Mildred Smith (for identification),
#707-725

102a Agency Report — Travis Johnson, Tucson Police Department
(for identification), #21-25

102b Agency Report — Travis Johnson, Tucson Police Department
(for identification), #26-27

102c Agency Report — Travis Johnson, Tucson Police Department
(for identification), #38-55

102d Agency Report — Travis Johnson, Tucson Police Department
(for identification), #56-87

103a Agency Report — Joseph Poulos, Tucson Police Department
(for identification), #1-8

103b Agency Report — Joseph Poulos, Tucson Police Department

 

 

 

 

 
Case 4:18-cr-00263-JGZ-JR Document 163 Filed 03/04/20 Page 4 of 5
EXHIBIT LIST CONTINUED

 

United States of America v. Robert Francis Krebs

 

 

CR 18-00263-TUC-JGZ(IR)

pg. 4

 

PLF NO. DFT NO.

 

 

DATE ADMITTED

EXHIBIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(for identification), #92-93

103c Agency Report — Search Warrant and Return authored by Joseph
Poulos, Tucson Police Department (for identification), #94-96

104 Agency Report — Jocilyn Avilez, Tucson Police Department
(for identification), 32-33

105a Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #100-104

105b Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #140-141

105c Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #142-143

105d Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #144-145

105e Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #146

105f Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #147-148

105g Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #149

105h Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #150

105i Agency Report — James Keefe, Federal Bureau of Investigation
(for identification), #151-152

106a Agency Report — Nathan Wood, Federal Bureau of Investigation
(for identification), #1008

106b Agency Report ~ Nathan Wood, Federal Bureau of Investigation
(for identification), #1009

106c Agency Report — Nathan Wood, Federal Bureau of Investigation
(for identification), #1069

106d Agency Report — Nathan Wood, Federal Bureau of Investigation
(for identification), #1070-1071

106e Agency Report — Nathan Wood, Federal Bureau of Investigation
(for identification), #1239

107 Agency Report — Johnny Lollar, University of Arizona Police
Department (for identification), #108-112

108 Agency Report — James Wakeman, Tucson Police Department
(for identification), #475-478

109 Agency Report — Michael Dowling, Tucson Police Department

 

 
Case 4:18-cr-00263

-JGZ-JR Document 163 Filed 03/04/20 Page 5 of 5

EXHIBIT LIST CONTINUED

 

 

 

United States of America v. Robert Francis Krebs CR 18-00263-TUC-IGZGR) | pg. 5

 

 

PLF NO. | DFT NO. | DATE ADMITTED

 

EXHIBIT

(for identification), #473-474

 

 

 

 

 

 

 

 

 

110 Agency Report — Connor Keating, Tucson Police Department
(for identification), #12-14
111 Agency Report — Alexander Brauer, Tucson Police Department
(for identification), #9-11
114 Transcript — 6/10/19 Hearing (redacted) (for identification), #1172-1231
115 Original Major Case Fingerprints, dated 11/7/19, #981-1000
116 3/2 /o 02 Defendant’s Florida identification card, found in Robert Krebs’ wallet
117 3/3/2020 | Defendant’s Suntran/Sunshuttle pass, found in Robert Krebs’ wallet
“ 3/3 /200D | oie Beauty Schools dated U8
734, 3/4/2.020| Diagram ~ Sears at Tues Mall #)907 wf Aonot
23q, 3) 4 /2020|Mao- Aecial ofTucsev_ Mall out. #012 wi Bonat.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
